J-A10012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.L.H.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

H.S.

                         Appellee                    No. 1371 MDA 2014


                Appeal from the Order Entered July 15, 2014
                In the Court of Common Pleas of York County
                Domestic Relations at No(s): 01041 SA 2007


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                              FILED MAY 18, 2015

       R.L.H. (“Mother”) appeals from the order entered in the York County

Court of Common Pleas directing the conference officer to recalculate the

child support obligations of H.S. (“Father”). We affirm.

       In its July 14, 2014 opinion, the trial court accurately sets forth the

relevant facts of this case. Therefore, we have no reason to restate them.

       On July 15, 2014, the trial court ordered the conference officer to

recalculate support obligations. On August 13, 2014, Mother timely filed a

notice of appeal.   On August 18, 2014, the court ordered Mother to file a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(b). On August 22, 2014, the trial court granted Mother’s request for

an extension of time and allotted her an additional thirty (30) days to file her
J-A10012-15



Rule 1925(b) statement.1 On October 7, 2014, Mother timely filed her Rule

1925(b) statement.         On October 8, 2014, the court issued an opinion

pursuant to Pa.R.A.P. 1925(a) and incorporated by reference its July 14,

2014 opinion.

       Mother raises the following issues for our review:

         [WHETHER] THE DOMESTIC RELATIONS COURT ERRED BY
         HOLDING [FATHER] TO HIS CURRENT EARNINGS AS A
         TECHNICIAN WHEN TECHNICIANS EARN LESS THEN WHAT
         INSTALLERS EARN AND [FATHER] VOLUNTARILY CHOSE TO
         MOVE TO A TECHNICIAN POSITION FROM AN INSTALLER
         WITHOUT JUST CAUSE AND KNOWING THE TECHNICIAN
         POSITION WOULD NOT PAY PREVAILING WAGES[?]

         WHETHER THE DOMESTIC RELATIONS COURT ERRED BY
         NOT INCLUDING ALL PERQUISITES [FATHER] WAS/IS
         RECEIVING AS INCOME PURSUANT TO THOSE PERQUISITES
         WHICH ARE HELD TO BE INCOME BY LAW[?]

         WHETHER THE DOMESTIC RELATIONS COURT ERRED BY
         NOT INCLUDING ALL THE RENTAL AND EXPENSE INCOME
         PROVIDED TO [FATHER] FROM HIS PARAMOUR AS INCOME
         FOR THE PURPOSE OF CALCULATING CHILD SUPPORT[?]

Mother’s Brief at 4.

       Our standard of review of child support orders is as follows:

          When evaluating a support order, this Court may only
          reverse the trial court’s determination where the order
          cannot be sustained on any valid ground. We will not
____________________________________________


1
  We note that the court’s August 21, 2014 order that granted Mother’s
request for an extension of time extended her original time of twenty-one
(21) days by an additional thirty (30) days, such that she had fifty-one (51)
days from the August 18, 2014 order to file a timely Rule 1925(b)
statement.



                                           -2-
J-A10012-15


        interfere with the broad discretion afforded the trial court
        absent an abuse of the discretion or insufficient evidence
        to sustain the support order. An abuse of discretion is not
        merely an error of judgment; if, in reaching a conclusion,
        the court overrides or misapplies the law, or the judgment
        exercised is shown by the record to be either manifestly
        unreasonable or the product of partiality, prejudice, bias or
        ill will, discretion has been abused. In addition, we note
        that the duty to support one’s child is absolute, and the
        purpose of child support is to promote the child’s best
        interests.

Kimock v. Jones, 47 A.3d 850, 854 (Pa.Super.2012) (quoting Brickus v.

Dent, 5 A.3d 1281, 1284 (Pa.Super.2010)). Additionally,

        [a]n award of support, once in effect, may be modified via
        petition at any time, provided that the petitioning party
        demonstrates a material and substantial change in their
        circumstances warranting a modification. See 23 Pa.C.S.
        § 4352(a); see also Pa.R.C.P. 1910.19. The burden of
        demonstrating a “material and substantial change” rests
        with the moving party, and the determination of whether
        such change has occurred in the circumstances of the
        moving party rests within the trial court’s discretion. See
        Bowser v. Blom, 807 A.2d 830 ([Pa.]2002).

Summers v. Summers, 35 A.3d 786, 789 (Pa.Super.2012) (quoting

Plunkard v. McConnell, 962 A.2d 1227, 1229 (Pa.Super.2008)).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Joseph C.

Adams, we conclude Mother’s issues merit no relief. The trial court opinion

comprehensively    discusses   and   properly   disposes   of   the   questions

presented.    See Trial Court Opinion, filed July 14, 2014, at 3-5, 7-12

(finding: (1) Father’s income for support obligation properly based on actual

earnings as a technician, his promotion offers increased opportunities for

                                     -3-
J-A10012-15


advancement and provides more job security; (2) employer-provided

perquisites such as cell phone stipend, use of company vehicle and Marriott

Rewards credit card were negligible and should not be included in income,

the purchase of stock at market value through employer is not a stock

option, dividends paid on stock and employer contribution to Father’s 401(k)

were properly included as Father’s income; (3) both parties receive

significant household contributions from other parties, $200 per month is

appropriate addition to Father’s income to reflect contributions of paramour).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




                                      -4-
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM
Circulated 04/22/2015 03:38 PM